Citation Nr: 1500869	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  13-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ granted service connection for bilateral hearing loss and assigned an initial noncompensable rating effective December 8, 2010.  The AOJ also denied a service connection claim for PTSD.  The Veteran filed a notice of disagreement (NOD) with those determinations in July 2011.  A statement of the case (SOC) was furnished to the Veteran in July 2013, and the Veteran perfected his appeal with the filing of a VA Form 9 (Appeal to the Board of Veterans' Appeals) the next month.  The RO in Honolulu, Hawaii, currently holds jurisdiction over the case.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript is associated with the claims folder.

The Board notes that the Veteran seeks to establish his entitlement to service connection for PTSD.  He generally attributes his psychiatric symptoms to events in service.  The record on appeal includes a diagnosis of adjustment disorder, not otherwise specified (NOS).  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA, which are electronic records.  There is no paper claims folder associated with this case.  Notably, Virtual VA contains VA clinic records associated with the record in July 2013 as well as a copy of the September 2014 hearing transcript.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for PTSD.  He has described his most severe stressor as witnessing a plane crash which resulted in casualties.  See, e.g., VA clinic record dated December 2010; VA Compensation and Pension (C&P) examination dated March 2011.  He has also described stressors involving exposure to mortar fire during the Vietnam War, and feeling guilt about a friend who took over his job and was subsequently killed.  Id.  The March 2011 VA C&P examiner, however, found that the Veteran did not manifest PTSD.  The AOJ has not verified the Veteran's claimed PTSD stressors based on its determination that the Veteran does not manifest PTSD.

However, the Veteran has been diagnosed with PTSD by clinicians at the Honolulu Vet Center which note that the Veteran endorses "a little bit" of every PTSD symptom on the PTSD Check List (PCL).  A diagnosis of PTSD was also offered in the VA clinic setting in October 2011.  Additionally, an October 2010 VA clinician offered a diagnosis of adjustment disorder NOS.  At the hearing in September 2014, it was argued that the Veteran's Japanese heritage and corporate culture interferes with his ability to speak about his military stressors and current psychiatric symptoms.

The Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) provided that, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Given Clemons and the diagnosis of PTSD in the clinic setting after the March 2011 VA C&P examination, the Board finds that a VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4) in this case and that such examination must address all currently diagnosed psychiatric disorders.

The Veteran also seeks a compensable rating for his service-connected bilateral hearing loss.  He was last afforded VA C&P examination in August 2011.  The Veteran's outpatient treatment records include a hearing aid referral audiometric examination conducted by Hawaii Professional Audiology, LLC, in October 2011.  This audiometric testing included use of the Maryland CNC Word List, but the Board is unable to determine whether the testing format complies with the requirements of 38 C.F.R. § 4.85(a).  The Board, therefore, finds that contemporaneous VA examination is necessary which provides an interpretation of the October 2011 audiometric results.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since July 25, 2013.

2.  Assist the Veteran in associating with the claims folder clinical records of treatment from Dr. Myron Shirasu at Central Medical Clinic; Robin Wiélins, Au.D., of March Island Audiology; and Dr. T.R. Kaku of Straub-Honolulu.

3.  Thereafter arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has any psychiatric disability (to specifically include PTSD) that is related to his active service.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination. Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

   (a) Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD related to a stressor event in service (or based on a fear of hostile/terrorist activity)?  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

   (b) For each psychiatric disability entity other than PTSD diagnosed (including adjustment disorder NOS), opine whether such is at least as likely as not (a 50 % or better probability) etiologically related to the Veteran's service.

In providing these opinions, the examiner is requested to take into account the Veteran's cultural heritage and potential reluctance to speak about his military experiences and psychiatric symptoms.  The examiner is also requested to review the assessments of PTSD by the Honolulu Vet Center and the VA clinic in October 2011 as well as the Veteran's written description of stressors and symptoms submitted in February 2014.  The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

4.  If the Veteran is diagnosed with PTSD, the AOJ should verify any supporting stressors (if necessary).

5.  Schedule the Veteran for appropriate VA audiology examination.  The examination should include the results of pure tone thresholds at 1000, 2000, 3000, and 4000 hertz, as well as Maryland CNC speech recognition scores.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.

In addition to audiometric and speech recognition testing, the examiner must review the audiometric examination conducted by Hawaii Professional Audiology, LLC, in October 2011.  The examiner is requested to determine whether the testing format complies with the requirements of 38 C.F.R. § 4.85(a) (conducted by a state-licensed audiologist with a controlled discrimination test (Maryland CNC) and a puretone audiometric test without use of hearing aids).  [If necessary, the examiner may request AOJ assistance in obtaining this information].  

The examiner is requested to interpret the Maryland CNC word list score from the October 2011 audiology examination by Hawaii Professional Audiology, LLC, and explain any discrepancies of this score (if any) from the speech recognition scores on VA examination in August 2011 and the current examination.  The examiner should also discuss the difference in the pure tone thresholds recorded in October 2011 when compared to the August 2011 VA examination, as well as any difference found on the current examination.

6.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




